Title: To Thomas Jefferson from John Brook, 16 March 1807
From: Brook, John
To: Jefferson, Thomas


                        
                            Hond Sir
                            
                            Portsmouth Virginia March 16th. 1807
                        
                        I do not wish to cast a censure upon any man. But it is a pitty that so fine a vessel as the Brig Dolly
                            should be suffered to lie here and rot. her standing rigging cables &c have been exposed at this place for more
                            than 14 months. The commanding officer lives on york-river and comes down only once a quarter to recieve his pay. I will
                            not blame the collecter—the Navy agent—nor the Secretary of the Treasuary. but surely somthing should be done to silence
                            the clamours of the ill natured. I hope you will excuse the liberty now taken by a plain poor man. tho’ a freeholder– who
                            it is well known here has ever been a friend to you 
                  and your Administration
                        
                            John Brook
                            
                        
                    